Citation Nr: 1228515	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  07-03 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for service-connected residuals of left eye retinal hole and pterygium.

2.  Whether new and material evidence to reopen service connection for a right knee disability has been received.

3.  Whether new and material evidence to reopen service connection for a thoracolumbar spine disability has been received.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran, who is the appellant herein, served on active duty from June 1974 to June 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 and June 2007 rating decision by which the RO, in pertinent part, denied the claims herein.  

In May 2012, the Veteran and his wife testified at a Board personal hearing before the undersigned in San Antonio, Texas.  A complete transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for two VA examinations that were necessary to evaluate his service-connected left eye retinal hole and pterygium.

2.  A January 2005 rating decision denied service connection for a right knee disability.

3.  The evidence associated with the claims file subsequent to the January 2005 rating decision regarding the claim of service connection for a right knee disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  The Veteran sustained a right knee injury or disease in service. 

5.  Symptoms of a right knee disability were not chronic in service. 

6.  Symptoms of right knee disability have been continuous since service separation. 

7.  The Veteran's current right knee disability of degenerative changes with decreased height of the right medial femorotibial space that is related to his active service.

8.  A January 2005 rating decision denied service connection for a thoracolumbar spine disability.

9.  The evidence associated with the claims file subsequent to the January 2005 rating decision regarding the claim of service connection for a thoracolumbar spine disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

10.  The Veteran sustained thoracolumbar spine injury in service. 

11.  Symptoms of a thoracolumbar spine disability were not chronic in service. 

12.  Symptoms of thoracolumbar spine disability have been continuous since service separation. 

13.  The Veteran's current thoracolumbar spine disability of degenerative changes is related to his active service.


CONCLUSIONS OF LAW

1.  The claim for an increased (compensable) rating for a left eye retinal hole and pterygium is denied based on the Veteran's failure to report for necessary VA examinations.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.655(b) (2011).

2.  The November January 2005 rating decision, which denied service connection for a right knee disability, became final.  38 U.S.C.A. §§ 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  New and material evidence having been received, service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Resolving reasonable doubt in the Veteran's favor, service connection for a right knee disability of degenerative changes is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  The November January 2005 rating decision, which denied service connection for a thoracolumbar spine disability, became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

6.  New and material evidence having been received, service connection for a thoracolumbar spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  Resolving reasonable doubt in the Veteran's favor, service connection for a thoracolumbar spine disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Board has denied the claim of entitlement to a compensable rating for residuals of left eye retinal hole and pterygium on the basis that the Veteran failed, without good cause, to appear for VA medical examinations that were necessary to decide the issue.  As such, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  See 38 C.F.R. § 3.655.  As the Board has denied the claim as a matter of law, the notice and assistance provisions of the VCAA are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See e.g., Mason v. Principi, 16 Vet. App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Regarding the new and material evidence claims herein, inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claims being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist with respect to those claims.  

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2011).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's regulations provide that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Increased Rating for a Left Eye Retinal Hole and Pterygium

The service-connected left eye retinal hole and pterygium has been rated zero percent disabling since July 1, 1994.  In February 2005, the Veteran filed a claim for increase, contending that the service-connected left eye disability had been worsening.  

The medical evidence in this case includes a fee-basis eye examination report dated in April 2005.  In an August 2007 written statement, the Veteran indicated that the service-connected left eye disability now included night blindness, a factor that was not discussed in the April 2005 fee-basis examination report.  

Due to the Veteran's complaints of additional disability and the passage of many years since the left eye disability was last comprehensively examined for rating purposes, the RO scheduled VA eye examinations in October 2010 and in June 2011 for a determination of the current severity and specific manifestations of the service-connected left eye disability.  

The Board notes that, in June 2010, the RO notified the Veteran by letter, sent to his address of record, that a VA examination would be scheduled and that the Frank Tejeda VA Outpatient Clinic in San Antonio, Texas, would inform him of the date and time of such examination.  He was advised to notify the medical center in the event that he would be unable to appear for the scheduled examination as well as the potential consequences of failure to report for the examination pursuant to 38 C.F.R. § 3.655.  

The Veteran failed to appear for VA eye examinations scheduled in October 2010 and June 2011.  The record contains no indication that the Veteran attempted to cancel, reschedule, or otherwise notify the VA medical facility of his inability to appear for the examinations.  In October 2011, an official from the RO called the Veteran to inquire about his failures to report for the schedules VA eye examinations.  The October 2011 VA Form 21-0820 (Report of General Information) completed by the RO official to memorialize the telephone conversation indicated that the Veteran expressed a desire to withdraw the claim related to the service-connected left eye disability.  He was instructed to indicate his desire to withdraw the claim in writing.  He did not, and two follow-up calls from the RO, both in October 2011, went unreturned.  During his hearing before the undersigned, the Veteran did not discuss his failures to appear for the scheduled VA medical examinations, and he provided no explanation for not keeping the appointments.

As stated, VA regulations provide that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b). 

The Board finds that the scheduled VA eye examinations were necessary to decide the claim for increase for the reasons set forth above.  As the Veteran, without good cause, failed to report for his scheduled VA eye examinations, and as entitlement to a compensable rating for his service-connected left eye retinal hole and pterygium cannot be established without a current VA eye examination, the claim is denied as a matter of law.  38 C.F.R. § 3.655. 

New and Material Evidence - Legal Criteria

In a January 2005 rating decision, the RO denied the Veteran's claims for service connection for a right knee disability and for a thoracolumbar spine disability on the basis that there was no evidence linking a current right knee and/or thoracolumbar spine disability to service.  The Veteran was properly notified of the January 2005 rating decision by letter dated that month, but he did not file a timely substantive appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

A February 2006 substantive appeal that was not timely filed was construed as a claim to reopen service connection for the foregoing issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011) (the regulations pertaining to the procedures for appealing adverse RO determinations to the Board).  A June 2007 rating decision denied the claims to reopen, finding that the additional evidence since the January 2005 prior final decision did not show that the Veteran's current right knee and thoracolumbar spine disabilities were related to incidents regarding those joints in service; rather, the RO concluded that the current disabilities were of post-service etiology.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Right Knee Disability

The pertinent evidence of record at the time of the January 2005 rating decision included the service treatment records and statements from the Veteran.  The service treatment records indicate right knee bursitis and a right knee injury as well as a normal right knee on separation.  In his May 2004 claim for service connection, the Veteran wrote that he had a current right knee disability that was related to right knee bursitis in service.  

In the January 2005 rating decision, the RO denied service connection for a right knee disability, finding there was no evidence that the in-service right knee bursitis was chronic and that there was no evidence of a current right knee disability that was related to service.  For evidence to be new and material regarding a right knee disability, it would have to tend to show that the Veteran has a current right knee disability that is related to service.

Evidence added to the record since January 2005 includes private medical records, a VA medical examination report, and statements of the Veteran.  A May 2006 statement of a private physician, Dr. F. Smith, included the opinion that the Veteran's current right knee disability is related to in-service right knee injuries.  In a June 2007 VA orthopedic examination report, the VA examiner opined that the Veteran's current right knee disability was unrelated to service, as there was a long "silent period" following the last in-service right knee treatment report during which there were no right knee complaints.  The additional evidence also includes May 2012 Board hearing testimony during which the Veteran testified in essence that his current right knee symptoms were continuous since service.  

Based on this additional evidence, which is presumed credible pursuant to Justus for reopening purposes, the Board finds that the evidence received since the January 2005 rating decision regarding the Veteran's claim for service connection for a right knee disability is new and material, as it relates to unestablished facts that are necessary to substantiate this claim to include a possible nexus to service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for a right knee disability must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and Material Evidence - Thoracolumbar Spine Disability

The pertinent evidence of record at the time of the January 2005 rating decision included the service treatment records, private treatment records, and statements from the Veteran.  The service treatment records indicate complaints of and treatment for back pain as well as a normal spine on service separation.  The claims file included 2002 private medical records reflecting thoracic and lumbar degenerative changes.  In his May 2004 claim for service connection, the Veteran wrote that he had current thoracic spine and lumbar spine disorders that were related to back complaints in service.  

In the January 2005 rating decision, the RO denied service connection for a thoracolumbar spine disability, as the in-service back complaints were temporary and resolved and because there was no evidence that the current thoracolumbar spine disability was related to service.  For evidence to be new and material regarding a thoracolumbar spine disability, it would have to tend to show that the Veteran has a current thoracolumbar spine disability that is related to service.

Evidence added to the record since January 2005 includes private medical records, a VA medical examination report, and statements of the Veteran.  A May 2006 statement of a private physician, Dr. F. Smith, included the opinion that the Veteran's current thoracolumbar spine disability is related to in-service back complaints.  In a June 2007 VA orthopedic examination report, the VA examiner opined that the Veteran's current thoracolumbar spine disability was unrelated to service, as there was a long "silent period" following the last in-service back treatment report during which there were no thoracolumbar spine complaints.  The additional evidence also includes May 2012 Board hearing testimony during which the Veteran testified in essence that his current thoracolumbar spine symptoms were continuous since service.  

Based on this additional evidence, which is presumed credible pursuant to Justus for reopeneing purposes, the Board finds that the evidence received since the January 2005 rating decision regarding the Veteran's claim for service connection for a thoracolumbar spine disability is new and material, as it relates to an unestablished fact that is necessary to substantiate this claim, namely, that of a relationship (nexus) between the current thoracolumbar spine and service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for a thoracolumbar spine disability must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Right Knee Disability

The Veteran alleges that his current right knee disability is related to injuries sustained in service.  He cited right knee bursitis in service as well as a right knee injury and duties that included heavy lifting.  He contends that right knee symptoms have been continuous since service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran suffered from bursitis in service as well as a right knee injury.  The service treatment records reflect several episodes of right knee medical treatment to include for bursitis and for a specific right knee injury in 1980, while the Veteran was participating in a softball game.  There is no in-service medical evidence regarding the knee between 1980 and separation in 1994, and the medical examination conducted prior to service separation did not reflect a right knee disability.  The Board finds, therefore, that symptoms of a right knee disability did not become chronic in service.  

The Board next finds that the evidence is in relative equipoise as to whether symptoms of a right knee disability were continuous since service separation in June 1994.  The Veteran served for 20 years.  As stated, the service treatment records confirm complaints and treatment regarding the right knee.  During the May 2012 Board hearing, the Veteran testified that he injured his right knee during service and that the symptoms never abated due to the heavy lifting that his military occupational specialty, which involved veterinary medicine, demanded.  He testified that he began to use over-the-counter analgesics for right knee pain in service and that he continued to do so ever since and that right knee symptomatology had been continuous since service.  The Veteran is competent to provide evidence regarding his right knee symptoms, as they are readily apparent.  Indeed, lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds the Veteran's allegations credible because they are consistent with information contained in the service treatment records as well as his military occupational specialty, which included heavy lifting.  See Caluza, supra.

The Board next finds that the evidence is in relative equipoise as to whether a current right knee disability of degenerative changes is related to knee injuries in service.  Other pertinent evidence of record includes the May 2006 statement of Dr. Smith, who indicated that he had known the Veteran since 1988 and included the opinion that the Veteran's in-service right knee injuries and conditions were related to his current right knee symptomatology.  The Board finds the May 2006 opinion of Dr. Smith to be competent.  Its brevity, lack of detail and rationale, along with no showing that Dr. Smith reviewed the pertinent documents in the claims file, however, lead the Board to accord his opinion little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Prejean, 13 Vet. App. at 448-9 (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The record also contains a June 2007 VA medical examination report in which the examiner opined that a right knee disability is unrelated to service.  The examiner explained that many years had elapsed between the last in-service right knee injury and any subsequent complaint, and the long "silent period" indicated that any present right knee disability was unrelated to service.  The Board finds that the June 2007 VA medical opinion, while competent, is of little probative weight, as the examiner does not appear to have considered the Veteran's complaints of continuous right knee symptoms since service separation in rendering his opinion.  Reonal, 5 Vet. App. at 461 (medical opinion based upon an inaccurate factual premise has no probative value).

The Veteran has a current right knee disability of degenerative changes, as indicated in the June 2007 VA orthopedic examination report.  The examination report reflects that while the examination of the right knee was normal, X-ray evidence revealed decreased height in the right medial femorotibial space.  A current disability is a necessary condition for the granting of service connection.  Brammer, supra.  The Veteran's competent and credible testimony has established continuity of symptomatology between service and the present, which suffices for the granting of service connection for a right knee disability.  Savage v. Gober, 10 Vet. App. 488, 496-497 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  As such, resolving reasonable doubt in the Veteran's favor, the evidence is in relative equipoise, and service connection for degenerative changes of the right knee is granted.  38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Thoracolumbar Spine Disability

The Veteran alleges that his thoracolumbar spine disability is related to injuries in service.  He cited treatment in service for the back and duties that included heavy lifting.  He contends that thoracolumbar spine symptoms have been continuous since service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran suffered from back symptoms in service, although no trauma was noted in the service treatment records despite several instances of treatment.  There is no in-service medical evidence regarding the back between the early 1980s and separation in 1994, and the medical examination conducted prior to service separation did not reflect a disability of the spine.  The Board finds, therefore, that symptoms of a thoracolumbar spine disability did not become chronic in service.  

The Board next finds that the evidence is in relative equipoise as to whether symptoms of a thoracolumbar spine disability have been continuous since service separation in June 1994.  The Veteran served for 20 years.  As stated, the service treatment records confirm complaints and treatment regarding the back.  During the May 2012 Board hearing, the Veteran testified that he engaged in heavy lifting in his capacity as a veterinary worker and that back symptoms started with the regular lifting of heavy animals.  He testified that back symptoms never abated due to the continuous heavy lifting that his military occupational specialty demanded.  He testified that he began to use over-the-counter analgesics for back pain in service and that he continued to do so ever since and that back symptomatology had been continuous since service.  

The Veteran is competent to provide evidence regarding his back symptoms, as they are readily apparent.  Indeed, lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds the Veteran's allegations credible because they are consistent with information contained in the service treatment records as well as his military occupational specialty, which included heavy lifting.  See Caluza, supra.

Other pertinent evidence of record includes the May 2006 statement of Dr. Smith, who indicated that he had known the Veteran since 1988 and that the Veteran's in-service back complaints were related to his current back symptomatology.  The 

Board finds the May 2006 opinion of Dr. Smith competent.  Its brevity, lack of detail and rationale, along with no showing that Dr. Smith reviewed the pertinent documents in the claims file, however, lead the Board to accord his opinion little probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean, 13 Vet. App. at 448-9 (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The record also contains a June 2007 VA medical examination report in which the examiner opined that a thoracolumbar spine disability is unrelated to service.  The examiner explained that many years had elapsed between the last in-service back episode and any subsequent complaint, and the long "silent period" indicated that any present thoracolumbar degenerative changes were unrelated to service.  The Board finds that the June 2007 VA medical opinion, while competent, is of little probative weight, as the examiner does not appear to have considered the Veteran's complaints of continuous thoracolumbar spine symptoms since service in rendering his opinion.  Reonal, 5 Vet. App. at 461 (medical opinion based upon an inaccurate factual premise has no probative value).

The Veteran has a thoracolumbar spine disability entailing degenerative changes, as indicated in the June 2007 VA orthopedic examination report.  A current disability is a necessary condition for the granting of service connection.  Brammer, supra.  The Veteran's competent and credible testimony has established continuity of symptomatology between service and the present, which suffices for the granting of service connection for a currently shown thoracolumbar spine disability.  Savage, 10 Vet. App. at 496-497 (continuity of post-service symptoms is "a substitute way 
of showing" in-service incurrence and medical nexus).  As such, the evidence is in 

relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative changes of the thoracolumbar spine disability is warranted.  38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

An increased (compensable) evaluation for the service-connected left eye retinal hole and pterygium is denied.

Service connection for a right knee disability of degenerative changes is granted.

Service connection for a thoracolumbar spine disability of degenerative changes is granted.



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


